DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed May 21, 2021.  Currently, claims 1-4, 26-28, 30-31, 33-44 are pending.  Claims 3-4 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The DP rejection over 10,544,467 has been withdrawn in view of the Terminal Disclaimer filed. 
The nonstatutory double patenting as being unpatentable over claim 1-2, 28-46 of copending Application No. 16/315,605 (published as US 20190360052A1) has been withdrawn in view of the amendments to the claims to require a subject suspected of having a liver cancer. 
	
Election/Restrictions
Applicant's election without traverse of cg10673833 in the paper filed January 6, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US201/040959, filed July 6, 2017 and claims priority to provisional 62/358,780, filed July 6, 2016.  

Drawings
The drawings are acceptable. 

Improper Markush Grouping
Claims 1-2, 26-28, 30-31, 33-44 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 803.02.
Here each species is considered to be a CpG site in a gene that is methylated. 
The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene and each CpG site that could be detected is itself located in a separate region of the genome and has its own structure. The genes recited in the instant claims, do not share a single structural similarity since each 
MPEP 2117(II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (MPEP 706.03(y)DA).

The recited genes and each CpG site do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes and each CpG site will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes and each CpG site would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited genes possess the common property of being associated with liver cancer.

Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). See also subsection HB, below.

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed because it is shared by ALL nucleic acids. Further, the fact that the genes and each CpG site all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with liver cancer.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Arguments
	The response traverses the rejection.  The response asserts the CpG sites recited in claim 1 are a recognized class having a substantial structural feature essential to at least one disclosed utility.  The response provides that each biomarker represents a cytosine methylation site (CpG site, e.g. a CpG dinucleotide motif).  This argument has been considered but is not convincing.   Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved”.  
	Here, while the CpG sites comprise a CpG dinucleotide, these markers are not CpG sites in isolation.  Instead, these CpG sites are within a context of a nucleic acid.  Like all nucleic acids that comprise a string of A, T, C and G nucleotides, all CpG methylation sites comprise C, G nucleotides.  All CpG dinucleotides share this structure.  However this structure of nucleotides is not essential to the common use of detecting liver cancer.  The cg10673833 CpG site is located in the MYO1G gene (see page 61).  It is noted that the other CpG sites recited in the claim are located in different genes with different structures.  Table 11B illustrates each of these CpG sites are located on different chromosomes.  Finally, Table 12 provides padlock probes for each of the CpG sites which differ in structure.   Given these divergent locations and padlock probes for detection of the CpG there is no expectation from the knowledge in the art that each of the CpG sites could be substituted one for the other with the expectation the same intended result would be achieved.  There is no expectation from the knowledge in the art that each recited CpG site will behave in the same way in the context of the claimed invention.  There is no evidence in the art that each of the CpG sites could be substituted one for the other with the expectation that that same intended result would be achieved.  
	The response appears to argue that the alternative belong to a recognized class but also share a substantial structural feature.  The MPEP 2117 (II)(B) provides 
	Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim(s) 1, 2, 27, 30-31, 36, 37-41, 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Portela et al. (GSE56588, A methylation based signature predicts survival in Hepatocellular Carcinoma patient, Feb 13, 2015). 
Portela teaches analysis of tumors from 224 HCC resected patients, 10 normal Liver individuals and 9 Cirrhotic patients were analyzed. Methylome profiling was done with Illumina HumanMethylation450 (485,000 CpG, 96% of known CpG islands). Portela selected probes in CpG islands located in promoters, hypermethylated (B value higher than 50%) in at least 5% of the tumors and hypomethylated (B value lower than 33%) in more than 90% of normal liver. The Beta-value is the ratio of the methylated probe intensity and the overall intensity (sum of methylated and unmethylated probe intensities).
The Human Methylation 450K chip inherently comprises probes for cg1067388.  Thus, analysis of the 450K chip would generate a methylation profile.  

Claim(s) 1, 2, 27, 30-31, 36, 37-41, 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (Epigenetics, Vol. 8, No. 1, pages 34-43, Jan 2013). 
The Shen data is provided in GEO as GSE54503, January 30, 2014. 
Shen teaches a method of generating a methylation profile for the 450K BeadChip array in 66 pairs of HCC tumor and adjacent non-tumor tissue (limitations of Claim 27, 36).  The DNA was extracted from tumor tissues and bisulfite treated (see page 41, col. 2) (limitations of Claim 37-41).  The methylation levels of CpG sites were 
The Human Methylation 450K chip inherently comprises probes for cg1067388.  The GSE54503 data demonstrates that cg10673833 is methylated in a number of the patients.  

Claim(s) 1, 2, 26, 36, 37-41, 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. ( World J. Hepatol, Vol, 8, No. 5, pages 301-306, February 2016). 
Wu teaches a method of analyzing blood DNA methylation markers in prospectively identified hepatocellular carcinoma cases and controls.  Wu teaches performing genome-wide DNA methylation profiles using Illumina Human methylation 450K arrays in white blood cell (WBC) DNA (abstract)(limitations of Claim 40, 41, 44).  Wu teaches extracting genomic DNA from WBC using bisulfite treatment (limitations of Claim 26, 37-39).  
The Human Methylation 450K chip inherently comprises probes for cg1067388.  Thus, analysis of the 450K chip would generate a methylation profile.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. ( World J. Hepatol, Vol, 8, No. 5, pages 301-306, February 2016) in view of Zhang et al. (Seminars in Oncology, Vol. 39, No. 4, pages 449-460, August 2012).  
The Human Methylation 450K chip inherently comprises probes for cg1067388.  Thus, analysis of the 450K chip would generate a methylation profile.  
Wu teaches a method of analyzing blood DNA methylation markers in prospectively identified hepatocellular carcinoma cases and controls.  Wu teaches performing genome-wide DNA methylation profiles using Illumina Human methylation 
Wu does not specifically teach analysis of circulating tumor cells for HCC analysis.  
However, Zhang teaches HCC is a primary liver cancer and circulating tumor cells (CTCs) are really an active source of HCC metastasis or recurrence (abstract).  Zhang teaches CTCs have great potential as a marker for metastatic disease and poor prognosis in patients with a malignancy (abstract).  Zhang teaches technologies for the isolation and detection of CTCs (page 450, col 1).  Zhang further teaches nucleic acid analysis methods are used to analyze the genetic alterations including methylation array methods (see page 451,col. 2). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have used circulating tumor cells in the DNA array based methylation method of Wu.  Zhang specifically teaches that CTCs are an active source of HCC metastasis or recurrence.  The ordinary artisan would have been motivated to analyze and monitor HCC in patients using CTCs which are a great source for metastasis and recurrence information.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-2, 30, 32, 37-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32-52 of copending Application No. 16/727,843 (published as US 20200299776).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims correspond to a preferred embodiment selected from those recited in the ‘843 claims.  More particularly, independent claim 32 of the ‘843 claims recites generating a methylation profile in a subject suspected of having liver cancer…..via steps corresponding to those of the instant claims, reciting as an alternative cg10673833.  ‘843 further teaches methods for generating profiles for cancer using the claimed methylation methods.    Accordingly, instant Claims 1-2, 30, 32, 37-44 are not patentable distinct from the ’843 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 26-28, 30-32, 37-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 26-28, 30-32, 37-44 of copending Application No. 16/315,608 (published as US 20190300964A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims correspond to a preferred embodiment prima facie obvious to one of ordinary skill in the art to have performed any of the alternative methods embraced by ‘608 claim 1, including that corresponding to cg10673833, as these alternatives are explicitly set forth in the ‘608 claims.  Regarding dependent claims 26-28, 30-32, 37-44 these preferred embodiments are suggested by the further limitations of the ‘608 claims – particularly claims 23, 26-28.  Accordingly, instant claims 1-2, 26-28, 30-32, 37-44 are not patentable distinct from the ’608 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-2, 26-28, 30-32, 37-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 27-29, 31-33, 39-46 of copending Application No. 16/315,610 (published as US 20190345560A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims correspond to a preferred embodiment selected from those recited in the ‘608 claims.  More particularly, independent claim 1 of the ‘610 claims recites generating a methylation profile via steps corresponding to those prima facie obvious to one of ordinary skill in the art to have performed any of the alternative methods embraced by ‘610 claim 1, including that corresponding to cg10673833, as these alternatives are explicitly set forth in the ‘610 claims.  Regarding dependent claims 26-28, 30, 32, 37-41, 44 these preferred embodiments are suggested by the further limitations of the ‘610 claims – particularly claims 15, 24, 28-30.  Accordingly, instant claims 1-2, 26-28, 30, 32, 37-41, 44 are not patentable distinct from the ’610 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 21, 2021